EXHIBIT32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the quarterly report of Yappn Corp. (the “Company”) on Form 10-Q for the period endedAugust 31, 2013 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), the undersigned, in the capacities and on the date indicated below, hereby certifies, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1)The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. By:/s/ David Lucatch Name:David Lucatch Title:Chief Executive Officer (Principal Executive Officer) Date: October 15, 2013 By:/s/ Craig McCannell Name:Craig McCannell Title:Chief Financial Officer (Principal Financial Officer) Date: October 15, 2013
